Opinion filed June 11, 2009











 








 




Opinion filed June 11, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                      Nos. 11-08-00039-CR & 11-08-00040-CR
                                           __________
 
                               TAMMY CARSON ROGERS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 42nd District Court
 
                                                          Taylor
County, Texas
 
                                        Trial
Court Cause Nos. 23022A & 23147A
 

 
                                            M
E M O R A N D U M     O P I N I O N
The
trial court convicted Tammy Carson Rogers, upon her plea of guilty, of the
offenses of credit card abuse[1] and forgery.[2] 
Plea bargain agreements were not reached.  In each case, the trial court
sentenced appellant to confinement in a state jail facility for eighteen
months.  We affirm.




In
her sole issue in each case, appellant invites this court to reconsider our
decisions in Flores v. State, 936 S.W.2d 478 (Tex. App.CEastland 1996, pet. ref=d), and Bradfield v.
State, 42 S.W.3d 350 (Tex. App.CEastland
2001, pet. ref=d),
where we held that punishment assessed was not subject to a factual sufficiency
review.  We decline appellant=s
invitation.  Each issue is overruled.
A
penalty assessed within the range of punishment established by the legislature
will not be disturbed on appeal. Jackson v.
State, 680 S.W.2d 809 (Tex. Crim.
App. 1984); Bradfield, 42 S.W.3d at 354.  The trial court assessed
punishment within the range authorized.  Tex.
Penal Code Ann. '' 12.35, 32.21, 32.31 (Vernon Supp. 2008).
The judgments of the trial court are affirmed.
 
 
JIM R. WRIGHT
CHIEF JUSTICE
 
June 11, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]Cause No. 11-08-00039-CR.


[2]Cause No. 11-08-00040-CR.